 In the Matter of BLANTON COMPANYandUNITED OLEOMARGARINEWORKERS LOCAL INDUSTRIAL UNION No. 489Case No. C-801AMENDMENT TO DECISIONDecember 5, 1939On October 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceedings.'In its Decision and Order, the Board found,inter alia,that Elza Smith, an employee alleged to have been refused rein-statement by the respondent because of his union activities, was notso discriminated against, and dismissed the complaint with respectto him.On November 25, 1939, Smith filed "Exceptions, Objections,and Petition for Modification of the Board's Original Order." Sec-tion III, B, of the Board's Decision as to Smith read :Elza Smith was working as a trackman at the time of thestrike and had been employed by the respondent in this capacitysince January 1, 1937. Smith was a member of the unionnegotiating committee and active on the picket line.Duringthe strike, Smith was arrested for assulting Mannebach duringa fracas that occurred outside the plant.The respondent con-tends that it did not reinstate Smith because of his assault uponMannebach.From all the evidence in this case, we conclude that the re-spondent's refusal to reinstate Smith was not an unfair laborpractice within the meaning of the Act.Smith contends that he was never arrested for any cause duringthe strike or in connection with his activities on behalf of the Union,thatMannebach was never assaulted, and that the fracas mentionedin the findings of the Board never occurred.We have reexamined the record with respect to Smith.Althoughwe are not satisfied from the record that Smith was arrested, we areof the opinion that it affords ample basis for the dismissal of thecomplaint with respect to him.We shall amend the decision inorder to clarify our reasons for the dismissal.16 N. L. R. B. 951.18 N. L. R. B., No. 28.143 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to Section 10 (d) of the NationalLabor Relations Act, the Board hereby amends its Decision in theabove-entitled case by striking therefrom the above-quoted paragraphappearing in Section III, B, and substituting therefor the following :Elza Smith was working as a trackman at the time of thestrike and had been employed by the respondent in this capacitysince January 1, 1937.Smith was a member of the union negoti-ating committee and active on the picket line.The respondentcontends that it did not reinstate Smith because of his assaultsupon supervisory officials of the respondent.Mannebach testified at the hearing that upon his departurefrom the plant during the strike, Smith assaulted him.ClarencePowers, a foreman in the. plant, testified that Smith struck himduring a fracas which occurred while he and several other fore-men were leaving the plant.Floyd C. Cook, sales manager ofthe respondent, who was present during the fracas, substantiatedPower's testimony.Although Smith testified at the hearing, hedid not controvert the testimony of Mannebach, Powers, andCook.We find that Smith committed the assaults describedabove.From all the evidence in this case, we conclude that the re-spondent's refusal to reinstate Smith was not an unfair laborpractice within the meaning of the Act.I